CLEMEUT, 0. J.
I am inclined to follow the decision in Copley v. Hay, (Com. Pl. N. Y.) 12 N. Y. Supp. 277. When money is deposited, the foreclosure is against the fund. Ward v. Kilpatrick, 85 N. Y. 413, 418. When a bond is given, as in this case, the lien is discharged, and the lienor cannot foreclose against the land, and may sue upon the bond., The owners or persons against whom the lien is filed execute a bond with two or more sureties in order to' cancel the same. If the owner and contractor are different persons, and the contractor files a bond, the owner has no interest thereafter, for the lien is discharged.